Appeal by defendant Dauntless Towing Line, Inc., from an order denying its motion for permission to amend its answer by inserting therein an additional defense alleging that the plaintiff had failed to bring her action against the Dauntless Towing Line, Inc., within the statutory period required by section 29 of the Workmen’s Compensation Law. The appellant had been brought into the action as an additional third party, which action was begun against other third parties within the statutory period. Order affirmed, with $10 costs and disbursements. (Grossman V. Consolidated Edison Co., 268 App. Div. 875, affd. 294 N. Y. 39; McGue v. Hhea Co., Inc., 260 App. Div. 946.) The eases of Christison v. Wallace (205 App. Div. 937) and Taylor v. New York Central N. .5. Co. (294 N. Y. 397) are not to the contrary. They relate to actions which were not originally begun within the statutory period and do not concern the adding of additional third parties in actions previously instituted within the statutory period. Lewis, P. J., Carswell, Johnston, Adel and Nolan, JJ., concur. [186 Misc. 46.]